DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2018 and 06/15/2020 have been entered and considered. Initialed copy/copies of the PTO-1449 by the Examiner is/are attached.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 23 February 2010), Annex IV, reads as follows:


The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-

Claims 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claim 21 defines “computer readable medium” embodying functional descriptive material.  However, the claim does not define a non-transitory computer-readable medium or memory and is thus non-statutory for that reason (i.e., “examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In see Official Gazette Notice 1351 OG212, February 23, 2010).  That is, the scope of the presently claimed “computer-readable medium” typically covers forms of non-transitory tangible media and transitory propagating signals per se.  The Examiner suggests amending the claim by adding the limitation ”non-transitory” to the claim or equivalent in order to make the claim statutory.   Any amendment to the claim should be commensurate with its corresponding disclosure.

 	“At least one non-transitory computer readable medium for processing images…”

 	Claims 22-25 are being rejected as incorporating the deficiencies of the claim upon which each respective claim depends.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 10-11, 15-16, 18, 20-21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (NPL titled: Learning Recursive Filters for Low-Level Vision via a Hybrid Neural Network) in view of Tsuei (NPL titled: 2D Digital Filter Implementation on a FPGA).
  	As to independent, Liu discloses an apparatus for processing images (recursive image filtering via a hybrid neural network – see abstract), comprising: a hybrid infinite 
 	Tsuei discloses a 2D digital filtering system including wherein the IIR component is vertical (see section 2.2, [p][004] – where a decomposed  realization consists of a cascade of three subfilters including a 1D vertical IIR filter).
 	Liu and Tsuei are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the 2D filtering system of Tsuei into recursive image filtering via a hybrid neural network of Liu in order to implementing 1D filter realizations can be used to derive several realizations for the 2D separable denominator filters by exploiting  pipelining and parallelism architecture (see section 2, [p][001] and section 2.2, [p][003]).  Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

 	As to claim 2, Liu does not expressly disclose the apparatus, wherein the hybrid IIR-FIR convolution block comprises a horizontal finite impulse response (FIR) Tsuei discloses a 2D digital filtering system wherein the hybrid IIR-FIR convolution block comprises a horizontal finite impulse response (FIR) convolution (see section 2.2, [p][004] – where a decomposed  realization consists of a cascade of three subfilters including a 1D horizontal FIR filter). The motivation to combine the above mentioned references is discussed in the rejection of claim 1, and incorporated herein.

 	As to claim 4, Liu teaches the apparatus, wherein the vertical IIR component comprises a spatially-recurrent neural network (see section 4.1, [p][001]).

 	As to claim 5, Liu teaches the apparatus wherein comprising a max pooling layer to perform a 4x downscaling of feature maps (downsampling at  a ratio of ¼  with average pooling – see section 5, [p][002]).

 	As to claim 10, Liu teaches the apparatus, wherein the apparatus comprises a fully pipelined inline hardware device trainable to perform a plurality of image processing tasks (see section 3.2 and section 5, [p][001] - enhancement, image denoising, inpainting).

As to claim 11, this claim differs from claim 1, only that claim 1 is apparatus whereas claim 11 is a method with the additional element processor. Liu discloses a processor (see section 5, [p][001] - apparatus with GPU).



 	As to claim 16, Liu teaches the apparatus, wherein processing the image comprises denoising the image (see section 5, [p][001] - image denoising).

 	As to claim 18, Liu teaches the apparatus, wherein processing the image comprises recovering missing color information from context in the image (see section 5, [p][001] -inpainting).

As to claim 20, Liu teaches the apparatus, wherein processing the image comprises spatially varying exposure levels in the image (edge-preserving smoothing – see section 5. [p][001]).

As to claim 21, this claim differs from claim 1, only that claim 1 is apparatus whereas claim 11 is a computer readable medium with the additional elements of instructions and a computing device. Liu discloses computer readable medium with instructions (source code – see section 5, [p][001]) and a computing device (see section 5, [p][001] - apparatus with GPU).

Claim 25 is rejected for the same reasons as set forth in the rejection of the claim 5, as claim 5 is apparatus claim for the non-transitory claimed in claim 25.
 	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (NPL titled: Learning Recursive Filters for Low-Level Vision via a Hybrid Neural Network) in view of Tsuei (NPL titled: 2D Digital Filter Implementation on a FPGA) as applied to claim 1 further in view of Suresh et al (NPL titled: FPGA Implementation of a New Parallel FIR Filter Structures).
 	As to claim 3, the combination of Liu and Tsuei as a whole does not teach the apparatus wherein the hybrid IIR-FIR convolution block comprises a pointwise FIR convolution. Suresh discloses a new parallel fir filter structure wherein the hybrid IIR-FIR convolution block comprises a pointwise FIR convolution (see section II, subsection B, [p][002]).
 	Liu, Suresh and Tsuei are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the new parallel fir filter structure  of Suresh into recursive image filtering via a hybrid neural network of Liu as modified by  Tsuei in order to implement parallel FIR structures with symmetric property to reducing half the number of multipliers in sub filter section at the expense of additional adders in preprocessing and post processing blocks (see abstract). Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.
	
Claims 8, 12 and 22 are  rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (NPL titled: Learning Recursive Filters for Low-Level Vision via a Hybrid Tsuei (NPL titled: 2D Digital Filter Implementation on a FPGA) as applied to claim 1 further in view Fang et al (Pub No.: 20170177931).
	As to claim 8, the combination of Liu teach a trainable vision scaler to downscale the image (downsampling the image according to ratio – see section 5, [p][002]) however, does not expressly disclose the downscaling in response to detecting that a resolution of the image exceeds a threshold. Fang discloses an image processing system including downscaling in response to detecting that a resolution of the image exceeds a threshold (see [p][0015]). 
 	Liu, Tsuei and Fang are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the image processing system of Fang into recursive image filtering via a hybrid neural network of Liu as modified by Tsuei to use a buffer to downsample the image the resolution is too high ([p][0015]). Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

 	Claim 12 is rejected for the same reasons as set forth in the rejection of the claim 8, as claim 8 is apparatus claim for the method claimed in claim 12.

 	As to claim 22, this claims differs from claim 8 only in that claim 8 is apparatus whereas claim 22 is computer readable medium upsample the processed image information is additionally recited. Liu discloses an image processing system including upsampling the processed image information (note that once the processing is complete .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (NPL titled: Learning Recursive Filters for Low-Level Vision via a Hybrid Neural Network) in view of Tsuei (NPL titled: 2D Digital Filter Implementation on a FPGA) as applied to claim 1 further in view Wu et al (Pub No.: 20190130217).
 	As to claim 9, the combination of Liu and Tsuei as a whole does not teach wherein the apparatus is to receive six channels of image information and output up to six channels of processed image information. Wu discloses a trainable vision scaler  including wherein the apparatus is to receive six channels of image information and output up to six channels of processed image information (note that the number of input channels is matched to the number of output channels- [p][0018]). 
 	Liu, Tsuei and Wu are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the trainable vision scaler  of Wu into recursive image filtering via a hybrid neural network of Liu as modified by Tsuei to generate output including a feature map or an enhanced image based on the image (see abstract). Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.
 
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (NPL titled: Learning Recursive Filters for Low-Level Vision via a Hybrid Neural Network) in view of Tsuei (NPL titled: 2D Digital Filter Implementation on a FPGA) as applied to claim 1 further in view HEIDE et al (Pub No.: 2019/0005360).
 	As to claim 17, Liu does not teach the apparatus, wherein processing the image comprises deblurring the image.
 	HEIDE discloses a leaning machine including wherein processing the image comprises deblurring the image (see [p][008]).  	
 	Liu, Tsuei and HEIDE are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the leaning machine of HEIDE into recursive image filtering via a hybrid neural network of Liu as modified by Tsuei in order to remove blurring artifacts from images , such as blur caused by defocus aberration or motion blur (see [p][0008]). Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

 	As to claim 19, Liu does not teach the apparatus, wherein processing the image comprises demosaicing the image.
 	HEIDE discloses a leaning machine including herein processing the image comprises demosaicing the image (see [p][0006]).
 	Liu, Tsuei and HEIDE are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the HEIDE into recursive image filtering via a hybrid neural network of Liu as modified by Tsuei in order to reconstructs a full color image from incomplete color samples output from an image sensor overlaid with a CFA (see [p][0006]). Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
  (As to claims 6, 14, 24) None of the cited reference teaches: comprising a channel compressor to reduce a number of bits to be stored in a skip line buffer.
(As to claims 7, 13, 23)  None of the cited reference teaches: a differential pulse-code modulation (DPCM) encoder to compress skip lines in a neural network.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LAKSHMAN et al (Pub No. 20160048947) discloses an UPSAMPLING AND SIGNAL ENHANCEMENT.

Chen et al (US Patent No.: 10430913) discloses an Approximating image processing functions using convolutional neural networks.
Teng et al (Pub No.: 20140219558) discloses a MIXED MODE FOR FRAME BUFFER COMPRESSION


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        June 17, 2021